Citation Nr: 0902454	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-24 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2006 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Togus, Maine. 

The veteran testified before the undersigned Acting Veterans 
Law Judge during a hearing conducted by video conference in 
November 2008.  He also testified before a Decision Review 
Officer (DRO) in November 2007.  Transcripts of both hearings 
are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical professionals appear to have differing opinions 
regarding the level of severity of the veteran's service-
connected PTSD.

VA medical records, dated from January 2005 to May 2008, 
indicate that the veteran's service-connected PTSD is treated 
with outpatient psychotherapy and prescribed medication.  On 
January 10, 2006, the medical director of PTSD Programs at 
the VA medical center (VAMC) in Togus said that the veteran 
"clearly should be 100% disabled for PTSD" and was 
"clearly unemployable now".  This physician also said that 
the veteran "suffers from extremely severe, chronic PTSD".  
On April 24, 2006, this VA physician said that the veteran 
"very clearly suffers from extremely severe, catastrophic 
and chronic PTSD" and was "totally & permanently 
unemployable".

But, neither the October 2006 nor September 2007 VA examiner 
(the same provider performed both examinations), nor the June 
2008 VA examiner, addressed the VAMC PTSD clinic director's 
opinions.  More significantly, in October 2006 and September 
2007, the VA examiner indicated that the veteran reported 
only moderate difficulty with social and vocational 
functioning and, in June 2008, the VA examiner said there 
would occasionally be a decrease in the veteran's work 
efficiency due to PTSD. 

In light of the divergent opinions and assessments of the 
severity of the veteran's service-connected PTSD and its 
affect on his ability to work, the Board is of the opinion 
that he should be afforded a new VA psychiatric examination, 
performed by a board of two psychiatrists, to assess the 
current severity and all manifestations of his service-
connected PTSD and whether it renders him unable to obtain 
and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from May 2008 
to the present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so notified in writing.

2.	Then, the veteran should be scheduled 
for a VA examination by a board of two 
psychiatrists to assess the current 
severity and all manifestations of his 
service-connected PTSD.  The veteran's 
claims file and medical records should 
be made available to the examiners 
prior to the examination.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The psychiatric 
examiners are requested to address the 
following:

a.	the examiners should indicate, 
with respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a symptom 
of the veteran's service-connected 
PTSD.

b.	The examiners should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, 
including whether it is at least 
as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the service-
connected PTSD, by itself, 
precludes the veteran from 
securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50- 
50 probability).  Age is not to be 
considered a factor in rendering 
this opinion.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiners are specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.

e.	A complete rationale should be 
provided for all opinions 
provided.  In rendering an 
opinion, the examiners are 
particularly requested to address 
and reconcile the opinions 
expressed by the VAMC medical 
director of PTSD programs on 
January 10, 2006 (to the effect 
that the veteran was 100 percent 
disabled for PTSD and clearly 
unemployable, and suffered from 
extremely severe, chronic PTSD) 
and on April 24, 2006 (to the 
effect that the veteran very 
clearly suffered from extremely 
severe, catastrophic and chronic 
PTSD and was totally and 
permanently unemployable); by the 
October 2006 and September 2007 VA 
examiner (to the effect that the 
veteran reported moderate 
difficulty with social and 
vocational functioning); and by 
the June 2008 VA examiner (to the 
effect that, if only the veteran's 
PTSD were considered, it was 
likely that there would 
occasionally be a decrease in work 
efficiency but generally 
satisfactory functioning).  The 
examination report should indicate 
if the examiners reviewed the 
veteran's medical records.

f.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim 
for a rating in excess of 50 
percent for PTSD.  If the benefits 
sought on appeal remain denied, 
the appellant should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claims, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the July 
2008 SSOC.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




